Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an abstract idea as discussed below. This abstract idea is not integrated into a practical application for the reasons discussed below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.  
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention. Applied to the present application, the claims belong to one of the statutory classes of a process/product.
Step 2A of the 2019 Guidance is divided into two Prongs. Prong 1 requires the
examiner to determine if the claims recite an abstract idea, and further requires that
the abstract idea belongs to one of three enumerated groupings: mathematical
concepts, mental processes, and certain methods of organizing human activity.
Independent Claim 1 is copied below, with the limitations belonging to an
abstract idea highlighted in bold; the remaining limitations are ''additional elements''.
A system of topological localization of a person or an object moved by one or more people in a built environment, the system comprising: 
at least one sensor for detecting a differential movements of the person or object in the built environment; 
at least one transmission unit of differential movement information detected by the sensor that is mechanically coupled to the person or object; 
at least one receiving unit of the differential movement information transmitted by the transmission unit; 
at least one processing unit comprising a program in which instructions for realizing a classification of the differential movement information as relating to a voluntary action of movement or to an involuntary action imposed by events extraneous to will are encoded, making the processing unit adapted to carry out the classification, 
wherein the classification is provided in combination with a recognition of a path within the built environment by comparing differential movement parameters, including one or more of a speed of variation of a position, a duration of a change in the variation of position, a speed of change in direction, or a duration of the change of direction, with models for performing voluntary movement activities in a plurality of predefined paths in the built environment. 
Under the Step 1 of the eligibility analysis, we determine whether the claims are
to a statutory category by considering whether the claimed subject matter falls within the
four statutory categories of patentable subject matter identified by 35 U.S.C. 101:
Process, machine, manufacture, or composition of matter. The above claim is
considered to be in a statutory category (machine).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the underlined portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation that falls into the grouping of subject matter when recited as such in a claim limitation, that covers mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.
For example, steps of: 
“instructions for realizing a classification of the differential movement information as relating to a voluntary action of movement or to an involuntary action imposed by events extraneous to will are encoded, making the processing unit adapted to carry out the classification”, 
“wherein the classification is provided in combination with a recognition of a path within the built environment by comparing differential movement parameters, including one or more of a speed of variation of a position, a duration of a change in the variation of position, a speed of change in direction, or a duration of the change of direction, with models for performing voluntary movement activities in a plurality of predefined paths in the built environment” 
are treated as belonging to mental process - concept performed in the human mind including an observation, evaluation, judgement, and/or opinion. 
Similar limitations comprise the abstract ideas of Claim 9.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites
a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that
integrate the exception into a practical application of that exception.
The additional elements in Claim 1 of “at least one sensor”, “at least one transmission unit”, “at least one receiving unit”, “at least one processing unit”, “detecting a differential movements”, “differential movement information”, “a program in which instructions are encoded”, are recited in generality and do not recite particular machines applying or being used by the abstract idea. Additional elements of Claim 9 of “at least one differential movement detection sensor” “a signal”, “threshold parameters or indicators”, and “models of execution of voluntary movement activities” are not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use. 
The additional limitation of ““a program in which instructions are encoded” is a generic computer and computerized support. According to the 2019 PEG: “If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind. See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.' ' ); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016)(holding that computer-implemented method for ‘‘anonymous loan shopping' '  was an abstract idea because it could be ‘‘performed by humans without a computer' ' ); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (‘‘Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person' s mind.' ' ).”
The additional limitations of “detecting a differential movements”, “differential movement information” represent mere data gathering steps necessary to execute the abstract idea and only add an insignificant extra-solution activity to the judicial exception, which are recited in generality and are not meaningful. It represents extra-solution activity to the judicial exception according to MPEP 2106.05(g)(3):
(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). This is considered in Step 2A Prong Two and Step 2B.
According to the October update on 2019, the above steps are “performed in order to gather data for the mental analysis step, and is a necessary precursor for all uses of the recited exception. It is thus extra-solution activity, and does not integrate the judicial exception into a practical application”.
Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
Step 2B of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself. The considerations for this particular claim are essentially the same as the considerations for Prong 2 of Step 2A, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea.
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis), are well-understood and conventional in the relevant art. For example, US20180328753 to Stenning discloses at least one sensor (para 0011), at least one transmission unit, at least one receiving unit, at least one processing unit, at least one differential movement detection sensor (para 0057); detecting a differential movements, differential movement information, a signal (para 0063); US20210254979 to Faragher (hereinafter Faragher) discloses at least one sensor (para 0008), at least one transmission unit (para 0016), at least one receiving unit, at least one processing unit, at least one differential movement detection sensor (para 0137).
Therefore, claims 1 and 9 are rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more.
The independent claims, therefore, are not patent eligible.
With regards to the dependent claims, Claims 4 and 6 provide additional features/steps which are either part of an expanded abstract idea of the independent claims (adding additional elements/steps that are not meaningful as they are recited in generality and/or not qualified as particular machine and/or eligible transformation and, therefore, do not reflect a practical application as well as not qualified for “significantly more” based on prior art or record (Claims 4 and 6 – “accelerometers, gyroscopes, magnetometers, or temperature, heart rate, or other biometric sensors”).
In conclusion, dependent claims 2-8 and 10-11 are not eligible for substantially similar reasons as discussed with regards to Claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over US20180328753A1 to Stenning et al. (hereinafter Stenning) in view of US20040169620A1 to Baram (hereinafter Baram).

Regarding Claim 1: Stenning discloses:
“A system of topological localization of a person or an object moved by one or more people in a built environment” (para 0050 – “Systems and methods are also disclosed for determining a user's location within an environment that has been mapped… Precise tracking of movement of individuals or mobile devices in an indoor or outdoor environment according to the present system and method further enables map generation of the environment.”), the system comprising: 
“at least one sensor for detecting a differential movements of the person or object in the built environment” (para 0054 – “sensors 110 comprise a gyroscope 112, accelerometer 114 and magnetometer 116.”);
“at least one transmission unit of differential movement information detected by the sensor that is mechanically coupled to the person or object” (para 0057 – “The mobile device comprises hardware … signal transmitter 120”);
“at least one receiving unit of the differential movement information transmitted by the transmission unit” (para 0057 – “The mobile device comprises hardware… a Bluetooth™ receiver to measure Bluetooth™ low-energy beacons, other wireless receiver, transmitter or transceiver, or a combination thereof);
“at least one processing unit comprising a program in which instructions are encoded” (para 0057 – ““The mobile device comprises hardware… ”; para 0061 – “Calculation of the travel path can be done on the device, for example, by on board software on the processor, by extracting data from memory where sensor data has been stored and applying a pre-defined algorithm to estimate the travel path.”)
“a recognition of a path within the built environment by comparing differential movement parameters” (para 0062 – “An extraction of one or more path features along the travel path 206 can be done by calculating fragments of the travel path based on the travel trajectory”), 
“including one or more of a speed of variation of a position, a duration of a change in the variation of position, a speed of change in direction, or a duration of the change of direction, with models for performing movement activities in a plurality of predefined paths in the built environment” (Fig. 1A; para 0051 – “the device movement is sensed and recorded in at least two dimensions: orientation of the mobile device at a time point, and scale of translation between time points. By measuring acceleration and/or velocity, changes in both orientation and translation of the travel path can be interpolated by identifying one or more path features along the travel path”).
	Stenning is silent on
“realizing a classification of the differential movement information as relating to a voluntary action of movement or to an involuntary action imposed by events extraneous to will are encoded, making the processing unit adapted to carry out the classification”.
	However, Baram discloses:
“realizing a classification of the differential movement information as relating to a voluntary action of movement or to an involuntary action imposed by events extraneous to will are encoded, making the processing unit adapted to carry out the classification” (para 0037 – “a voluntary movement processor for filtering a voluntary movement signal representative of a voluntary movement having involuntary movements therein (i.e. realizing a classification, added by examiner), an adaptive involuntary movement processor for adaptively filtering a vertical motion signal, and a subtractor for subtracting the involuntary movements from the voluntary movement signal to produce a reduced artifact signal. The adaptive involuntary movement (interpreted as extraneous to will, added by examiner) processor adapts its processing using the reduced artifact signal”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of topological localization,  disclosed by Stenning, as taught by Baram, in order to improve the accuracy of the determination whether the person is abducted or is walking on its own free will.

	Regarding Claim 2: Stenning/Baram combination discloses the system according to Claim 1.
	Stenning further discloses:
“wherein at least a corresponding set of one or more differential movement parameters are associated with the path in an appropriate sequence, including the speed of variation of the position along the path, or the duration of the variation of the position, the speed of change of direction along the path, or the duration of the change of direction” (Fig. 1A; para 0051; para 0086).
	
	Regarding Claim 3:  Stenning/Baram combination discloses the system according to Claim 1.
	Stenning is silent on:
“wherein models of execution of voluntary movement activities are customized due to a training or calibration step in which information is acquired on peculiarities of differential movement of the person or object moved by one or more persons whose position requires to be determined, corresponding to conditions of usual behaviour when moving along a specific path, a classification algorithm being available as inductive or deductive algorithm, including a computational model based on neural network or other approximation algorithms configured to execute training cycles during current use”.
	However, Baram discloses:
“wherein models of execution of voluntary movement activities are customized due to a training or calibration step in which information is acquired on peculiarities of differential movement of the person or object moved by one or more persons whose position requires to be determined, corresponding to conditions of usual behaviour when moving along a specific path” (para 0011 – “a system and method for reducing involuntary movement artifacts from a signal, including a voluntary movement processor for filtering a voluntary movement signal representative of a voluntary movement having involuntary movements therein, an adaptive involuntary movement processor for adaptively filtering a vertical motion signal, and a subtractor for subtracting the involuntary movements from the voluntary movement signal to produce a reduced artifact signal. The adaptive involuntary movement processor adapts its processing using the reduced artifact signal”);
“a classification algorithm being available as inductive or deductive algorithm, including a computational model based on neural network or other approximation algorithms configured to execute training cycles during current use” (para 0025 – “The proposed invention creates an adaptive augmented reality of motion over a virtual image, such as a tiled floor. The system is portable, and can be used for a variety of therapeutic, healing, assistive, or recreational activities. It uses non-radiating sensors, such as accelerometers, which directly measure movements of the body… by providing closed-loop biofeedback for gait initiation, sustainment and stabilization (interpreted as an analog to using an inductive or deductive algorithm based on neural network, added by examiner)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of topological localization,  disclosed by Stenning/Baram combination, as taught by Baram, in order to improve the accuracy of the determination whether the person is abducted or is walking on its own free will.

	Regarding Claim 4:  Stenning/Baram combination discloses the system according to Claim 1.
	Stenning further discloses:
“wherein said at least one differential sensor is coupled to the person or object moved by one or more persons to be topologically located within the built environment, and wherein said at least one differential sensor includes a combination of one or more environmental and/or biometric sensors selected among accelerometers, gyroscopes, magnetometers, or temperature, heart rate, or other biometric sensors” (para 0016 – “the translation sensor comprises an accelerometer”; para 0017 – “the orientation sensor comprises one or more gyroscope, compass and magnetometer”).
Regarding Claim 5:  Stenning/Baram combination discloses the system according to Claim 1.
	Stenning further discloses:
“wherein the occurrence of movements is recognized by comparing a rate of change in position, the duration of the change in position, a rate of change in direction, or the duration of the change in direction from one or more of the sensors with one or more parameters” (Fig. 1A; para 0051 – “the device movement is sensed and recorded in at least two dimensions: orientation of the mobile device at a time point, and scale of translation between time points. By measuring acceleration and/or velocity, changes in both orientation and translation of the travel path can be interpolated by identifying one or more path features along the travel path”), 
“which include one or more threshold parameters or indicators” (para 0105 – “A location fingerprint may correspond to, for example, a wireless signal emitter and signal strength from that wireless signal emitter providing an indication of distance from the emitter”).

Regarding Claim 6:  Stenning/Baram combination discloses the system according to Claim 1.
	Stenning further discloses:
“wherein a voluntary movement activity is recognized by analyzing data resulting from accelerometers, gyroscopes or magnetometers, or also from other sensors of differential nature based on similar principles by comparisons with models of execution of voluntary movement activities in a plurality of predefined paths in the built environment” (para 0051 – “FIG. 1A illustrates an example of a mobile device 100 configured to collect data for mapping an environment… By measuring acceleration and/or velocity, changes in both orientation and translation of the travel path can be interpolated by identifying one or more path features along the travel path”).

Regarding Claim 7:  Stenning/Baram combination discloses the system according to Claim 1.
	Stenning further discloses:
“wherein data resulting from sensors related to the rate of change in position, the duration of the change in position, the rate of change in direction, or the duration of the change in direction are analysed with inductive algorithms, based on recurrent neural networks, so as to detect voluntary movement activities” (para 0051 – “The orientation sensor 113 measures body rates in the local reference frame, such as rotational rate around the (x,y,z) axis. One common orientation sensor is a gyroscope. A gyroscope does not measure orientation directly, however can be used to measure the change in orientation over time. Taken together, a common form of a combination inertial sensor and orientation sensor is an inertial measurement unit (IMU)”).

Regarding Claim 8:  Stenning/Baram combination discloses the system according to Claim 1.
	Stenning further discloses:
“wherein the processing unit is configured to represent a topological map of the environment in which it is necessary to perform a topological localization process of a person or object moved by one or more persons, the topological map being made up of a set of points of interest corresponding to zones, areas, or rooms, and the system foreseeing an availability of differential movement information between different points of interest resulting from sensors associated with the person or object” (para 0065 – “proximity data to the fixed anchor node can also be collected by the mobile device along with the dead reckoning measurements collected by the inertial and locational sensors and used as an additional degree of freedom from which a map can be built. The known location of each of anchor node can be stored in the database to enhance or improve the map granularity. In another situation, movable sensor nodes, such as on industrial equipment, can also be tracked in relation to the mapped travel path and the locations of the sensor nodes can be updated to update the local map. In this situation, the locations of the sensor nodes within the mapped reference frame can be periodically updated to create a dynamic map of an environment. Additional information such as the footprint and configuration of the equipment corresponding to each movable sensor node can further enhance map generation by providing obstacle constraints in the environment based on the location and orientation of the movable industrial equipment”).

Regarding Claim 9: Stenning discloses:
“A method of topological localization of persons and objects moved by one or more persons in a built environment, each person or object being associated with at least one differential movement detection sensor of that person or object in said environment” (para 0050 – “Systems and methods are also disclosed for determining a user's location within an environment that has been mapped… Precise tracking of movement of individuals or mobile devices in an indoor or outdoor environment according to the present system and method further enables map generation of the environment.”),   comprising: 
“(a) detecting differential motion by at least one sensor mechanically coupled to that person or object” (para 0051 – “Mobile device 100 comprises at least two sensors 110 capable of collecting translation and orientation information in order to track the movement of the mobile device through space. Inertial sensor 111 can measure both translation and orientation and can be termed an ‘interoceptive’ sensor. The inertial sensor 111 also provides a measurement to obtain a body rate velocity. A single integration over time provides the change in location relative to the reference frame.”); 
“(b) transmitting a signal containing such differential motion information” (para 0059 – “A similar setup can be done using a signal either transmitted or received by the mobile device to/from an anchor node.”; para 0061 – “sensor data collected by the device can be stored in the memory of the mobile device and transmitted or downloaded to a network or external system processor for calculation and travel path determination. In one example, a device such as watch can transmit data to a portable computation device such as a smartphone or computer where the map can be generated.”); 
“(c) receiving the signal emitted by a monitoring unit” (para 0042 – “FIG. 10 is a graph of the received signal strength from multiple anchor nodes in an environment”); 
“(d) processing the differential movement information received” (para 0061 – “if the mobile device collecting travel data is a smartphone, the data can be transmitted to a network via WiFi or cellular data connection and data can be processed by a receiving computer to generate the travel path of the mobile device in the environment. In another example, travel data can be processed in part on a processor in the mobile device and in part by an external processor.”); 
“(t) if there is a voluntary movement activity, recognizing a path within the built environment by comparing differential movement parameters”(para 0062 – “An extraction of one or more path features along the travel path 206 can be done by calculating fragments of the travel path based on the travel trajectory”), 
“including the speed of variation of position, the duration of the variation in position, the speed of variation of the direction, or the duration of the variation in direction, using models of execution of voluntary movement activities in a plurality of predefined paths in the same built environment” ((Fig. 1A; para 0051 – “the device movement is sensed and recorded in at least two dimensions: orientation of the mobile device at a time point, and scale of translation between time points. By measuring acceleration and/or velocity, changes in both orientation and translation of the travel path can be interpolated by identifying one or more path features along the travel path”).
	Stenning is silent on:
“(e) recognizing a presence of a voluntary movement activity versus an involuntary movement based on one or more threshold parameters or indicators”.
	However, Baram discloses:
“(e) recognizing a presence of a voluntary movement activity versus an involuntary movement based on one or more threshold parameters or indicators”  (para 0037 – “a voluntary movement processor for filtering a voluntary movement signal representative of a voluntary movement having involuntary movements therein, an adaptive involuntary movement processor for adaptively filtering a vertical motion signal, and a subtractor for subtracting the involuntary movements from the voluntary movement signal to produce a reduced artifact signal. The adaptive involuntary movement processor adapts its processing using the reduced artifact signal”; para 0105 – “A location fingerprint may correspond to, for example, a wireless signal emitter and signal strength from that wireless signal emitter providing an indication of distance from the emitter”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of topological localization,  disclosed by Stenning, as taught by Baram, in order to improve the accuracy of the determination whether the person is abducted or is walking on its own free will.

	Regarding Claim 10: The Stenning/Baram combination discloses the method according to Claim 9.
	Stenning is silent on:
“further comprising a step of customizing execution patterns of voluntary movement activities through a learning or calibration phase, in which information is collected on particularities of differential movement of the person or object moved by one or more people whose topological location needs to be determined, corresponding to conditions of usual behavior in following a specific path, a classification algorithm being available as an inductive or deductive algorithm, including a computational model based on a neural network or other approximation configured to perform learning cycles during current use”.
However, Baram discloses:
“wherein models of execution of voluntary movement activities are customized due to a training or calibration step in which information is acquired on peculiarities of differential movement of the person or object moved by one or more persons whose position requires to be determined, corresponding to conditions of usual behaviour when moving along a specific path” (para 0011 – “a system and method for reducing involuntary movement artifacts from a signal, including a voluntary movement processor for filtering a voluntary movement signal representative of a voluntary movement having involuntary movements therein, an adaptive involuntary movement processor for adaptively filtering a vertical motion signal, and a subtractor for subtracting the involuntary movements from the voluntary movement signal to produce a reduced artifact signal. The adaptive involuntary movement processor adapts its processing using the reduced artifact signal”);
“a classification algorithm being available as inductive or deductive algorithm, including a computational model based on neural network or other approximation algorithms configured to execute training cycles during current use” (para 0025 – “The proposed invention creates an adaptive augmented reality of motion over a virtual image, such as a tiled floor. The system is portable, and can be used for a variety of therapeutic, healing, assistive, or recreational activities. It uses non-radiating sensors, such as accelerometers, which directly measure movements of the body… by providing closed-loop biofeedback for gait initiation, sustainment and stabilization (interpreted as an analog to using an inductive or deductive algorithm based on neural network, added by examiner)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of topological localization,  disclosed by Stenning/Baram combination, as taught by Baram, in order to improve the accuracy of the determination whether the person is abducted or is walking on its own free will.

	Regarding Claim 11: Stenning/Baram combination discloses the method according to Claim 9.
	Stenning further discloses:
“wherein the inductive algorithms use either internal environmental or external references, to perform tri-lateration or multi-lateration as in known systems, to improve accuracy of localization procedure” (para 0052 – “The information and data provided by an exteroceptive sensor in addition to path trajectory data extrapolated by the combination of pose data comprising the translation and orientation between poses can enable more rapid and/or more accurate generation of the travel path”; para 0054 – “In the example mobile device shown in FIG. 1B, sensors 110 comprise a gyroscope 112, accelerometer 114 and magnetometer 116. An accelerometer 114 is an inertial sensor that provides data to estimate distance traveled and 3-dimensional (3D) acceleration data in the frame of the mobile device as it travels through an environment…A gyroscope 112 is an inertial sensor that can be used for estimating changes in orientation and can provide 3D angular velocity in the frame of the mobile device. The gyroscope may either directly measure those orientations, or be a rate gyroscope which measures the body rates and can be used to calculate the orientation”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20170337422A1 to Hutka et al. (hereinafter Hutka) discloses the biometric based false input detection for a wearable computing device.
US20180204446A1 to King (hereinafter King) discloses the alarm system comprising at least one sensor device.
US9974478 to Brokaw et al. (hereinafter Brokaw) discloses the discreet movement measurement and cueing system for improvement of safety and efficacy of movement.
US20090027493A1 to Amar et al. (hereinafter Amar) discloses the method and device for security in public places.
US20150269835A1 to Benoit et al. (hereinafter Benoit) discloses systems and methods for managing an emergency situation.
US20190206230 to Musumano (hereinafter Musumano) discloses system and method of managing personal security.
US20220094550 to Keith (hereinafter Keith) discloses user movement and behavioral tracking for security and suspicious activities.
US20150190085A1 to Nathan et al. (hereinafter Nathan) discloses the abnormal motion detector and monitor.
US10096234B1 to Chun (hereinafter Chun) discloses the smart band for autonomously recognizing crisis situation and automatically requesting rescue on the basis of sound and motion patterns.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269. The examiner can normally be reached 8:30am - 5:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYUDMILA ZAYKOVA-FELDMAN/Examiner, Art Unit 2865    

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863